Title: To James Madison from George Michael Troup, 18 August 1808
From: Troup, George Michael
To: Madison, James



Milledgeville 18t. Augt. 1808

Mr Troup’s Complts to the Secty of State.  Will thank him to do him the favor to forward by the first opportunity the enclosed letter
The bold and unadvised measure of the Legislature of Georgia to which the operation of the Embargo gave rise is not to be considered an evidence of the popular sentiment in relation to the East.  It was not so designed, and the returning election will probably at the same time correct both the measure and the inference.
